44 N.Y.2d 969 (1978)
Daro Industries, Inc., et al., Respondents,
v.
RAS Enterprises, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Submitted June 5, 1978.
Decided July 6, 1978.
Herbert Monte Levy for appellants.
William L. Finger and Stephanie Graff Stavin for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*970MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division. We would only add that the powers of a temporary receiver are limited to those enumerated in the appointing order. (CPLR 6401, subd [b].) Since the temporary receiver in this case was not expressly granted the power to *971 sue for claims of the corporation arising before his appointment, that power is retained by the corporation.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.